DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks/Arguments and amended claims, filed 09/30/2021 with respect to claims 1-6 and 8-15, have been fully considered and are persuasive.  Therefore, the rejection of claims 1-6 and 8-15 under 35 U.S.C. § 103 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) KAJI, US 20210146954, LIU, US 20130058528, YESTER, US 20150251656, and previously disclosed prior art reference(s) EL-KHATIB, KUBOTA, and LEE. The grounds for rejection in view of amended claims are provided below.

Status of Application
	Claims 1-6 and 8-15 are pending. Claim 7 has been cancelled. Claims 1-6 and 8-15 will be examined.  Claims 1 and 14 are independent claims. This Non-Final Office action is in response to the “Request for Continued Examination” dated 11/02/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the missing text to clearly label the plurality of numbered boxes, not representing well-known icons, shown in FIG.5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiners Note: All drawings must conform to 37 CFR 1.84(p)(3) drawing standards which includes the numbers, and letters must measure at least .32 cm. (1/8 inch) in height.
Specification
The disclosure is objected to because of the following informalities: 
Misspelled word “laserscanners” on page a plurality of the specification pages including at least page 4, 5, and 6.  The word “gyrophare” on specification page 12 is not translated in to English language. Misspelled word “bordervalue” on specification page 19. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification. Appropriate correction is required.
No numbering of the paragraphs. Furthermore, per 37 C.F.R. 1.125, numbering the paragraphs of the specification of record is not considered a change that must be shown pursuant to this paragraph. Subject to § 1.312, a substitute specification, excluding the claims, may be filed at any point up to payment of the issue fee if it is accompanied by a statement that the substitute specification includes no new matter.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The abstract of the disclosure is objected to because it is two paragraphs. The use of “FIG. 2” in the abstract is not allowed and it creates a second paragraph which is not allowed. Furthermore, the abstract paragraph as written is hard to understand and appears to be a copy and paste an older version of the independent claim. Furthermore, the Office suggests rewriting the abstract, removing the a), b), c), and the like and clearly surmising the claimed subject matter using 150 words or less. Furthermore, the language should not repeat information given in the title.
 Appropriate correction is required.  See MPEP § 608.01(b) for guidelines in the preparation of patent abstracts.
Claim Objections
Claim 1-15 are objected to because they are replete with unclear terms, of which the following are merely examples:  
Punctuation is missing in the first sentence of claim 1 before the term, “the method comprising.” 
The word “determining” is misspelled because of the stricken “d” in claims 1 and 14.
The Examiner suggests adding the word “located” to claims 1 and 14 as follows, “a moving vehicle located in front of the ego vehicle.”
Claims 3-6 describe additional limitations to clam 2, “step d) detecting whether the ego lane is positioned next to the emergency lane.” Therefore, claims 3-6 must state, “step d) further comprises…”
The terms are unclear based upon the paragraph indents, or lack thereof, for at least b1), c1), and c2). The use of multi-level labels, a), b), c), and the like, does not improve the clarity of the claims and the multi-level labels are not required for clarity of the claims. The Examiner suggests using appropriate punctuation as a replacement for all of the multi-level labels.
In claims 1 and 14 the conjunction “and” is used between the “at least one of; c1) changing a lateral position… and c2 decreasing motorway speed…” Examiner suggests using the conjunction “or” to replace the conjunction “and” within this sentence. 
In claim 4 the conjunction “and” is used between the “at least one of road markings and traffic signs. Examiner suggests using the conjunction “or” to replace the conjunction “and” within this sentence. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-15 are replete with unclear terms and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “motorway speed only reachable on a motorway” in claims 1 and 14 is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. The term “motorway speed only reachable on a motorway” does not define any objective measurable or threshold which defines and establishes a clear baseline by which the “ego vehicle” or the “moving vehicle in front of the ego vehicle” is measured. Is there a prerequisite for a vehicle type “traveling at a motorway speed only reachable on a motorway (e.g. human powered bicycle unable to reach a speed threshold versus engine/motor driven vehicle capable of high speeds)?

The term “moving vehicle” in claims 1, and 11-14 is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. Under broadest reasonable interpretation is this a “moving vehicle” interpreted as a vehicle which moves passengers or moves cargo? Is this a “moving vehicle” interpreted as any vehicle which is in motion?
For the purpose of examination in this Office Action, the claims 1, and 11-14 have been interpreted as best understood by the Examiner as any vehicle in motion within any lane of a motorway.
The term “emergency lane” in claims 1-2, 8, and 10-14 is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. An “emergency lane” is not established within the claims by any descriptive feature as to separate or differentiate the “emergency lane” from any other lane of travel.   Is the “emergency lane” established as any travel lane where an emergency vehicle is present?  Is the “emergency lane” established as any travel lane where any vehicle having an emergency (e.g. vehicle with low tire or vehicle moving in “limp mode”) is traveling?   Is the “emergency lane” established as any travel lane which is clearly marked “emergency lane?” 

The dependent claims 2-6, 8-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to resolve the deficiencies of the independent claims 1, and 14.
The term “positioned next to” in claim 2 is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. The lane “positioned next to” does is not establish the exact position of a lane from any other lane of travel.   Furthermore, under broadest reasonable interpretation, a lane “positioned next to” the ego vehicle lane of travel can be perpendicular or parallel to the direction of ego vehicle travel.
For the purpose of examination in this Office Action, the claims 1-2, 8, and 10-14 have been interpreted as best understood by the Examiner as any lane of travel established by marking(s) on the motorway which is immediately adjacent, and parallel to, the direction of ego vehicle travel.
The term “emergency vehicle” in claim 13 is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. Does any vehicle with a flashing light constitute an “emergency vehicle?”  Does any vehicle which is moving at a speed lower than a threshold due to an emergency constitute an “emergency vehicle?” Is the vehicle required to clearly display markings “emergency vehicle?”

For the purpose of examination in this Office Action, claim 1, label “b1” is interpreted as a further limitation, “motorway is provided with an emergency lane where the moving vehicle is located.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over EL-KHATIB et al., US 20190187719, herein further known as El-Khatib, in view of KAJI et al., US 20210146954, herein further known as Kaji, and further in view of LIU et al., US 20130058528, herein further known as Liu.

Regarding claim 1, El-Khatib discloses a driver support method for an ego vehicle travelling on an ego lane (paragraph [0033]) the method comprising: a) determining that the ego vehicle is travelling at a motorway speed (paragraph [0028]) only reachable on a motorway (paragraph [0032]); c) before the ego vehicle passes the moving vehicle located on the emergency lane (paragraph [0036], see also at least FIG. 3), performing at least one of: c1) changing a lateral position of the ego vehicle to increase a lateral distance to the emergency lane (paragraph [0037]); and c2) decreasing the motorway speed of the ego vehicle (paragraph [0037]).
However, the method of El-Khatib does not explicitly state determining that a moving vehicle in front of the ego vehicle is travelling at a limited speed less than a pre-determined speed limit; and the motorway is provided with an emergency lane where the moving vehicle is located.
The method of Kaji teaches determining that a moving vehicle in front of the ego vehicle (paragraph [0082]) is travelling at a limited speed less than a pre-determined speed limit (paragraphs [0073], and [0088]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify El-Khatib by including determining that a moving vehicle in front of the ego vehicle is travelling at a limited speed less than a pre-determined speed limit as taught by Kaji.
One would be motivated to modify El-Khatib in view of Kaji for the reasons stated in Kaji paragraph [0005], to avoid and decrease occupant frustration and increase occupant satisfaction by avoiding automated driving being frequently terminated contrary to the intentions 
Additionally, the claimed invention is merely a combination of old, well known elements automated driving, vehicle control, and navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, the method of Liu teaches the motorway is provided with an emergency lane where the moving vehicle is located (paragraph [0017], and FIG. 3).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify El-Khatib by including the motorway is provided with an emergency lane where the moving vehicle is located as taught by Liu.
One would be motivated to modify El-Khatib in view of Liu for the reasons stated in Liu paragraph [0004], to increase the detection rate of a whole vehicle detecting system, and reduce the misrecognition rate thereof. Furthermore, detection, hypothesis generation, polarization, image processing, etc., as a key step of vehicle detection, is a highly efficient in vehicle position generating.
Additionally, the claimed invention is merely a combination of old, well known elements vehicle control, navigation, and a system for detecting a vehicle position, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 2, the combination of El-Khatib, Kaji, and Liu disclose all limitations of claim 1 above.
El-Khatib discloses further a method comprises: d) detecting whether the ego lane is positioned next to the emergency lane (paragraph [0033]).

Regarding claim 3, the combination of El-Khatib, Kaji, and Liu disclose all limitations of claim 2 above.
El-Khatib discloses further a method wherein step d) comprises sensing the speed of the ego vehicle (paragraph [0024].

Regarding claim 4, the combination of El-Khatib, Kaji, and Liu disclose all limitations of claim 2 above.
El-Khatib discloses further a method wherein step d) comprises sensing at least one of road markings and traffic signs (paragraph [0040], see also at least FIG. 3).

Regarding claim 5, the combination of El-Khatib, Kaji, and Liu disclose all limitations of claim 2 above.
However, the method of El-Khatib does not explicitly state step d) comprises using data of a navigation system.
The method of Kaji teaches step d) comprises using data of a navigation system (paragraph [0062]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify El-Khatib using data of a navigation system as taught by Kaji.

Additionally, the claimed invention is merely a combination of old, well known elements automated driving, vehicle control, and navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 8, the combination of El-Khatib, Kaji, and Liu disclose all limitations of claim 1 above.
El-Khatib discloses further a method wherein step c1) comprises performing a lane change to a lane that is more remote to the emergency lane than the ego lane (paragraph [0036], see also at least FIGS. 4-6).

Regarding claim 11, the combination of El-Khatib, Kaji, and Liu disclose all limitations of claim 1 above.
El-Khatib discloses further a method comprises: g) changing the lateral position of the ego vehicle back to the initial lateral position after passing the moving vehicle located on the emergency lane (paragraph [0042], see also at least FIG. 5 and FIG. 6).

Regarding claim 12, the combination of El-Khatib, Kaji, and Liu disclose all limitations of claim 1 above.
El-Khatib discloses further a method comprises: h) increasing the speed of the ego vehicle after passing the moving vehicle on the emergency lane back to the initial speed (paragraph [0045], see also at least FIG. 5).

Regarding claim 13, the combination of El-Khatib, Kaji, and Liu disclose all limitations of claim 1 above.
El-Khatib discloses further a method wherein step b) comprises detecting if the moving vehicle being located on the emergency lane is an emergency vehicle (paragraph [0003], see also at least FIG. 3).

Regarding claim 14, El-Khatib discloses a driver support system for an ego vehicle, comprising: at least one environmental sensor for sensing an environment of the ego vehicle (paragraphs [0002], and [0024]); and a control unit forAfter Final Office Action of August 3, 2021 processing data provided by the at (paragraph [0023]) least one environmental sensor (paragraph [0023]).
Furthermore, the limitations of claim 14, control unit being configured for performing a method comprising: a) determining that the ego vehicle is travelling at a motorway speed only reachable on a motorway; b) determining that a moving vehicle in front of the ego vehicle is travelling at a limited speed less than a pre-determined speed limit; b1) determining, based at least on determining the ego vehicle travelling at the motorway speed and the moving vehicle travelling at the limited speed, that the motorway is provided with an emergency lane where the moving vehicle is located; and c) before the ego vehicle passes the moving vehicle located on the emergency lane, performing at least one of: cl) changing a lateral position of the ego vehicle to increase a lateral distance to the emergency lane; and c2) decreasing the motorway speed of the ego vehicle have been examined with respect to the methods in claim 1. The method/steps taught/disclosed in claim 1 can clearly perform on the system of claim 14. Therefore, claim 14 is rejected under the same rationale as claim 1 above.
Regarding claim 15, the combination of El-Khatib, Kaji, and Liu disclose all elements of claim 14 above.
El-Khatib discloses further a vehicle comprising a driver support system (paragraph [0002]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of El-Khatib, Kaji, and Liu in view of KUBOTA et al., US 20170341653, herein further known as Kubota.

Regarding claim 6, the combination of El-Khatib, Kaji, and Liu disclose all limitations of claim 2 above.
However, El-Khatib does not explicitly state a method wherein step d) comprises counting the number of lane changes after entering the road the ego lane is positioned on.	
Kubota teaches a method wherein step d) comprises counting the number of lane changes after entering the road the ego lane is positioned on (paragraph [0018]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify El-Khatib by including counting the number of lane changes after entering the road the ego lane is positioned on as taught by Kubota.

Additionally, the claimed invention is merely a combination of old, well known elements of automated vehicle control, route navigation, and route guidance, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.\

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of El-Khatib, Kaji, and Liu in view of LEE et al., US 20190039613, herein further known as Lee.

Regarding claim 9, the combination of El-Khatib, Kaji, and Liu disclose all limitations of claim 1 above.
However, the method of El-Khatib does not explicitly state wherein step c1) comprises performing a lateral shift within the ego lane without performing a lane change.
Lee teaches a method wherein step c1) comprises performing a lateral shift within the ego lane without performing a lane change (paragraph [0081], see also at least FIG. 4).

One would be motivated to modify El-Khatib in view of Lee for the reasons stated in Lee to avoid and decrease traffic accidents which occur frequently due to a departure from a lane and decrease a collision with other traveling vehicles.  Furthermore, the use of an advanced driver assistance system (ADAS) described in Lee performs a more efficient and more consistent method to alert the vehicle operator of situations which require lane changes and the ADAS can initiate safer lane changes.
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control, navigation, including generating or changing a traveling route of the vehicle, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of El-Khatib, Kaji, and Liu in view of YESTER et al., US 20150251656, herein further known as Yester.

Regarding claim 10, the combination of El-Khatib, Kaji, and Liu disclose all limitations of claim 1 above.
 sensing at least a second lane being adjacent to the ego lane in an opposite direction compared to the emergency lanes and determine when a lane change to the second lane is critical. 
The method of Yester teaches sensing at least a second lane being adjacent to the ego lane in an opposite direction compared to the emergency lanes and determine when a lane change to the second lane is critical (paragraph [0030]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify El-Khatib by including sensing at least a second lane being adjacent to the ego lane in an opposite direction compared to the emergency lanes and determine when a lane change to the second lane is critical as taught by Yester.
One would be motivated to modify El-Khatib in view of Yester for the reasons stated in Yester paragraph [0004], increasing a safety benefit by allowing the vehicle to override the driver's steering actions during critical situations where the probability of an accident with a leading vehicle is high.  Furthermore, automated control of the vehicle functions can create a safety benefit by allowing the vehicle to override the driver’s action in the case where the lead vehicle is suddenly stopping.
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control, navigation, and vehicle control system for improving time to avoid collision, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./            Examiner, Art Unit 3669    

/JESS WHITTINGTON/            Examiner, Art Unit 3669